DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.
 Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. In reference to applicant’s arguments with respect to Fiske et al not teaching a stator having a conveying surface and actuating elements configured to rotate the actuating magnets about axes that are perpendicular to the conveying surface, Fiske et al clearly describes for example in paragraph 0090 that the actuating elements 61 are rotated in vertical and lateral direction. Fig. 6 clearly shows the magnetization direction to be one of longitudinal, lateral, vertical, yaw, roll, and pitch. Therefore, the magnets have the freedom to move in any direction to be able to modulate the vertical and lateral movement. The examiner still believes the applied prior art teaches the claimed invention as currently present in the claims.
. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-11, 13-16, 18-19, 22, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske et al (US Publication 20030217668).
Claim 1, Fiske et al teaches a conveying device comprising: At least one stator (as described for example in paragraph 0067, use of a motor for propulsion); a transport body 60 moved in a preferred manner by using a plurality of coils 62, the transport body having a plurality of actuating magnets 61; and a guideway 64 having a plurality of fixed magnets 63, wherein the transport body and the guideway are magnetically coupled by the fixed magnets on the guideway and the actuating magnets on the transport body. Furthermore, Fiske et al describes the conveying device conveying the transport body 60 related to the guideway by the controlled position of the actuating magnets (as described in fig. 6a-6d and corresponding description and also paragraph 0090), wherein the transport body has a conveying surface (see fig. 6b where the magnets 61 are placed) and the plurality of actuating magnets that rotate in a plurality of directions (as shown in figures 6A-6B). 

Claim 3, Fiske et al describes the number of fixed magnets being any desired number (see for example paragraph 0076).
Claim 4, Fiske et al describes for example in figures 6b-6d the orientation of the plurality of fixed magnets as well as the actuating magnets, wherein the transport body 60 is conveyed on a surface.
Claim 5, Fiske et al describes for example in paragraph 0076 that the fixed magnets and the actuating magnets are permanent magnets.
Claim 6, Fiske et al teaches in paragraph 0061 that there is a magnetic flux created in the gap between the magnets. However, Fiske et al does not describe the specific amount of magnetic flux (density).  It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to select a desired magnetic flux density, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claim 8, Fiske et al describes for example in paragraphs 0075-0076 that the plurality of permanent magnets are arranged in at least one Halbach array.
Claims 9 and 29, Fiske et al describes a drive element such coils 66-68 for varying the position and orientation of the magnets, a plurality of sensors which include a position sensor for detecting the position of the magnets and controllers 95-96 for controlling movement of the magnets by means of the coils 66-68.
Claim 10, Fiske et al teaches the conveying device for levitating the transport body (see for example paragraph 0079) in reference to the guideway.
Claim 11, Fiske et al describes for example in paragraph 0091-0092 that sensors 65 include any sensors that are needed to control movement of the transport vehicle.
Claim 13, Fiske et al describes the transport body 60 as a vehicle.
Claims 14 and 22, Fiske et al describes for example in paragraph 0090 that the transport body has one single or multiple degrees of freedom.
Claim 15, Fiske et al shows for example in fig. 6b the magnets in the guideway being enclosed.
Claim 16, Fiske et al shows in figures 11a-11h the arrangement of the plurality of magnets.
Claim 18, Fiske et al describes for example in paragraph 0096 that a look-up table is used to be able to identify the needed controllers for the transport body.
Claim 19, Fiske et al describes for example in fig. 6a that multiple modules are used to levitate (contactless movement) the transport body.

	Claim 28, Fiske et al describes in figures 6a-6b that the magnets can rotate in six different directions (longitudinal, lateral, vertical, yaw, roll, and pitch).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RINA I DUDA/Primary Examiner, Art Unit 2846